Title: To George Washington from Nathanael Greene, 10 December 1782
From: Greene, Nathanael
To: Washington, George


                        Sir,

                            Head Quarters S. Carolina Ashley Hill Decr 10th 1782.
                        
                        I doubt not your Excellency expected to hear of the evacuation of Charles Town long before this. The enemy
                            are not yet gone altho’ now just upon the eve of this departure. In two days more the town will be free.
                        Your letter of the 23d of Sepr I just acknowledged in Novr with a promise to give it a more full answer at a
                            future day. The Minister at War sent me an order for incorporating & arranging the troops of the several States
                            agreeable to the resolution of Congress of the 7th of August. I have formed one compleat regiment out of the Pena. troops,
                            and one out of the Maryland troops and sent the remainder belonging to both States home. Few of those of the Pena. line
                            have longer to serve than January next, the Maryland troops have most of them a longer time to serve. I have sent home
                            also the Delaware troops, and shall send the detachment of the 4th Regt of Cavalry under Capt. Gill to Virga to join the
                            rest of the Regiment in that State. I believe as soon as the enemy are gone I shall send the Legion to Virga. The 1st and
                            3d Regts being incorporated, will afford sufficient protection to this country from present appearances. I have not fully
                            determined how to dispose of the Legion, nor can I, untill I am better satisfied with respect to the force at St
                            Augustine, to which place all the provincial Corps contained in the enclosed list are gone. The british troops that were
                            there have joined those at C. Town.
                        By one observation in your Excellencys letter respecting offensive operations, it appears a doubt with you
                            whether you have authority to order an enterprize against St Augustine. As there is a doubt on the matter I shall remain
                            quiet untill I am more fully instructed; but if we had orders to undertake it, the thing would be impracticable without a
                            convoy to convey the provision & stores by water if not the troops also; but more of this hereafter.
                        As to an Indian expedition; I perfectly agree with your Excellency that there is nothing to apprehend from
                            them after british influence fails; and by all I can learn the savages are generally inclined to peace, except a few of
                            the more restless and enterprising young men who are ambitious of military honours.
                        By intelligence from C. Town the british troops are going to the W. Indies, the Hessians and such of the
                            provincial corps as remain, are going to N. York, which is not to be evacuated untill Spring, nor do I believe it will
                            then if the war continues.
                        I am afraid the southern States can produce but few men in the field by any possible exertion in their power.
                            S. Carolina and Georgia I am sure cannot. The force that N. Carolina will have in the field after a few days will not
                            exceed 700 Men. There is a detachment of Virginians here which had better be compleated, from the troops levying in
                            Virginia, to a regiment, or march from here and join those in the State. I shall wait your orders on the subject.
                        Whatever disposition you intend to make with the troops in this department I could wish to be made acquainted
                            with it, as early as possible, to be in readiness to carry your orders into execution as early and as fully as possible.
                            S. Carolina & Georgia have not more than one small battalion of troops and those not of the best kind. The enemy’s
                            force at St Augustine is not contemptible, which, aided by the Savages and the Militia, now numerous from its being a
                            place of resort for the tories, may make a serious impression upon Georgia. The State without a considerable force to
                            protect it for some time cannot recover from the ravages it has felt, or even prosecute any trade or agriculture. C. Town
                            will be stript & left defenceless untill new fortifications can be raised & cannon provided. In this
                            situation & being altogether uncertain of the enemy’s future plan of operations I hope it will not be thought that
                            I have detained too many troops for the present. I am with great respect & perfect esteem Your Excellency’s Most
                            Obedient Humble Servant
                        
                            Nath. Greene

                        
                    